


Exhibit 10.55


LEASE- BUSINESS PROPERTY






THIS LEASE, made and entered into this 1st day of May, 2012 ,between M & R
DEVELOPMENT,INC.,an
Iowa corporation hereinafter referred to as ("Landlord") and whose address for
the purpose of the Lease is 61Smith Circle, Algona, lA 50511and AMERICAN POWER
GROUP, INC. an Iowa Corporation, and a wholly owned subsidiary of GreenMan
Technologies, Inc. hereinafter referred to as ("Tenant"), whose address for the
purpose of the lease is 2503 E. Poplar Street,PO Box 187, Algona,lA 50511.


1. PREMISES AND TERM. The Landlord, in consideration of the rents, agreements
and conditions herein contained, leases to the Tenant and Tenant leases from
landlord, according to the terms of the lease, the following described
"premises",situated in Kossuth County,Iowa.


lot One (1) of Snap-On Industrial Park as recorded in the Plat as Document No.
2002-1701,located in part of the West Half of the Northwest Fractional Quarter
(W 1 NWfrl1 4) of Section Six (6), Township Ninety five (95) North,Range
Twenty-eight (28), West of the 51 P.M.,City of Algona,Kossuth County,Iowa.


Commonly known as 2503 E. Poplar Street, Algona, lA 50511
with the improvements thereon, and all rights, easements and appurtenances,
which, more particularly, includes the space and premises for a term of three
(3) years, commencing at midnight of the day previous to the first day of the
lease term, which shall be on the 1st day of May 2012 , and ending at midnight
on the last day of the lease term, which shall be on the 30th day of April 2015
('Initial Term"), upon the condition that the Tenant pays rent therefore,and
otherwise performs as in this lease provided.


1. RENEWAL OPTIONS If Tenant is not in default under this lease upon termination
of the Initial Term,Tenant shall have the option to extend this lease for an
additional 2 year term. The Tenant shall provide landlord with written notice of
its intention to enter into renewal term discussions within one year (365 days)
of the Initial Term's termination.


2. RENTAL. Tenant agrees to pay landlord as follows:
Year 1: $10,000.00 per month or $4.00 per square foot for 30,000 square feet of
space rented. In advance, the first rent payment becoming due upon the 1st day
of May 2012, and the same amount, per month,in advance, on the 1' 1day of each
month thereafter.
Year 2: Increase Year 1monthly rent by the percentage growth in the Greater Des
Moines Consumer
Price Index (or equivalent index) for the latest available twelve months prior
to the date of the increase;
Year 3:      Increase Year 2 monthly rent by the percentage growth in the
Greater Des Moines Consumer
Price Index (or equivalent index) for the latest available twelve months prior
to the date of the increase.


In addition to the above monthly rental Tenant shall pay: real estate taxes,
insurance, and maintenance and upkeep (See "triple net" provision below).


All sums shall be paid at the address of Landlord as above designated, or at
such other place in Iowa or elsewhere, as the Landlord may, from time to time,
designate in writing. Delinquent payments shall draw interest at 15%% per annum
from the due date,until paid.


If any other Tenants in adjoining premises share responsibility with Landlord
and Tenant in any expenses, the percentages allocated to Landlord and Tenant in
this lease shall represent only their respective portions of the total shared
expenses. Therefore, their percentages may total less than 100%. Nothing shall
prevent the Landlord from paying a Tenant's share of an expense and billing the
Tenant for the amount so paid.


2 (1). MULTIPLE TENANTS. If any other Tenants in adjoining premises share
responsibility with Landlord and Tenant in any expenses, the percentages
allocated to Landlord and Tenant in this lease shall represent only their
respective portions of the total shared expenses. Therefore, their percentages
may total less than 100%. Nothing shall prevent the Landlord from paying a
Tenant's share of an expense and billing the Tenant for the amount so paid.





1

--------------------------------------------------------------------------------




2 (2). “TRIPLE NET” PROVISIONAL (OPTIONAL)
X
 
Tenant agrees that all duties and obligations to repair, maintain
Landlord
 
and provide utilities and services (paragraph 6 and 7), to pay
 
 
taxes and special assessments (paragraph 10) and to pay for
 
 
casualty and liability insurance (paragraph 11) shall be borne
 
 
solely by the Tenant during the term of this lease.
X
 
(If the parties select this provision, all duties and obligations
Tenant
 
set forth in paragraphs 6,7, and 10 shall be performed by the
 
 
Tenant)



3. POSSESSION. Tenant shall be entitled to possession on the first day of the
term of this lease, and shall yield possession to the Landlord at the end of the
lease term, except as herein otherwise expressly provided. Should Landlord be
unable to give possession on said date, Tenant's only damages shall be a
rebating of the pro rata rental.


4. USE OF PREMISES. Tenant covenants and agrees during the term of this lease to
use and to occupy the leased premises for office, customer service, inventory
warehousing and research & development testing. For restrictions on such use,
see paragraphs 6 (c), 6 (d) and 11(b) below.


5. QUIET ENJOYMENT. Landlord covenants that its estate in said premises is in
fee simple and that the Tenant,if not in default, shall peaceably have, hold and
enjoy the premises for the term of this lease. Landlord shall have the right to
mortgage all of its right, title, and interest in said premises at any time
without notice, subject to this lease. Landlord represents and Tenant
acknowledges the existence of prior mortgages to Iowa State Bank,Algona,
Iowa,and Algona Area Economic Development Corporation. See Additional
Provisions.


6. EQUIPMENT, DECORATING, REPLACEMENT, REPAIR AND MAINTENANCE.


DEFINITIONS


"Maintain" means to clean and keep in good condition.


"Repair" means to fix and restore to good condition after damage,deterioration
or partial destruction.


CONDITIONS OF PREMISES
A. Tenant takes the premises in its present condition, except for such repairs
and alterations as may be expressly otherwise provided in this lease.


REPAIRS AND MAINTENANCE
B. Landlord shall replace and repair the structural parts of the building. For
purposes of this lease,the structural parts of the building shall mean the
foundation,exterior walls,load bearing components of interior floors and
walls,the roof and all sewers, pipes, wiring and electrical fixtures outside of
the structure.


C. Repair shall be performed and paid for by the parties as follows:

2

--------------------------------------------------------------------------------




 
 
PERFORMANCE
 
PAYMENT
 
 
 
 
 
 
 
 
 
l =LANDLORD
T= TENANT
 
% Landlord
 
% Tenant
Interior walls, floors and ceilings
 
T
 
—%
 
100%
Sewer,plumbing fixtures,pipes,wiring, electrical fixtures within the structure
 
T
 
—%
 
100%
Heating Equipment
 
T
 
—%
 
100%
Air Conditioning
 
T
 
—%
 
100%
Plate Glass (replacement)
 
T
 
—%
 
100%
Sidewalks
 
T
 
—%
 
100%
Parking Areas
 
T
 
—%
 
100%
Other Common Areas
 
T
 
—%
 
100%



LIMITATION: In no event shall the Tenant's share of the cost of repair for any
one incident of repair exceed
$5,000.00. All costs of such an incident or repair in excess of such amount
shall be paid by the landlord.


D. Any repair or maintenance not specifically provided for above shall be
performed and paid for by Landlord.


E. Each Party shall perform their responsibilities of repair and maintenance to
the end that the premises will be kept in a safe and serviceable condition.
Neither party will permit nor allow the premises to be damaged or depreciated in
value by any act, omission to act,or negligence of itself, its agents or
employees.


EQUIPMENT,DECORATING AND ALTERATIONS


F. The following items of equipment, furnishings and fixtures shall be supplied
and replaced by the parties as follows:


 
 
SUPPLIED
 
REPLACED
 
 
l =Landlord
 
L =Landlord
 
 
T =Tenant
 
T =Tenant
Heating Equipment
 
l
 
T
Air Conditioning Equipment
 
l
 
T
Carpeting/Floor Covering
 
L
 
T
Drapes,Shades,Blinds
 
L
 
T



Any similar equipment,furnishings, and fixtures not specifically provided for
above shall be provided and paid for by Landlord,except: See Additional
Provisions


Any equipment furnishings or fixtures to be supplied by Tenant shall be subject
to the Landlord's prior written approval as to quality and method of
installation. Tenant shall provide all trade equipment; furnishings and fixtures
used in connections with the operation of its business, such as telephones,
computers,desks, chairs,shelving and similar items.


G. Landlord shall provide and pay for the following items of interior
decorating: See Additional Provisions.


Thereafter,Tenant shall be responsible for all interior decorating. Tenant shall
make no structural alterations or improvements without the prior written consent
of the Landlord.


AMERICANS WITH DISABILITES ACT
H. Tenant will make no unlawful use of said premises and agrees to comply with
all valid regulations of the Board of Health, City Ordinances or applicable
municipality, the laws of the State of Iowa and the Federal government, but this
provision shall not be construed as creating any duty by Tenant to members of
the general public, provided, however, responsibility for compliance with the
Americans with Disabilities Act shall be performed and paid for by the parties
as follows:



3

--------------------------------------------------------------------------------




 
 
%Landlord
 
%Tenant
Common areas
 
100%
 
—%
Tenants area:
 
 
 
 
Initial compliance (specify)
 
100%
 
—%
Future compliance
 
100%
 
—%



7. UTILITIES AND SERVICES. Utilities and services shall be furnished and paid
for by the parties as follows:


 
 
PERFORMANCE
 
PAYMENT
 
 
L =Landlord
T =Tenant
 
%LANDLORD
 
%TENANT
Electricity
 
T
 
—%
 
100%
Gas
 
T
 
—%
 
100%
Water and Sewer
 
T
 
—%
 
100%
Garbage/Trash
 
T
 
—%
 
100%
Janitor/Cleaning
 
T
 
—%
 
100%
Common Areas
 
T
 
—%
 
100%
Other
 
 
 
 
 
 



8. TERMINATION, SURRENDER OF PREMISES AT END OF TERM- REMOVAL OF FIXTURES.


(a) TERMINATION. This lease shall terminate upon expiration of the original
term; or if this lease expressly provides for any option to renew,and if such
option is exercised by the Tenant, then this lease will terminate at the
expiration of the option term or terms.
(b) SURRENDER. Tenant agrees that upon termination of this lease it will
surrender and deliver the premises in good and clean condition,except the
effects of ordinary wear and tear and depreciation arising from lapse of time,or
damage without fault or liability of Tenant.
(c) HOLDING OVER. Continued possession by Tenant,beyond the expiration of its
tenancy, coupled with the receipt of the specified rental by the Landlord (and
absent a written agreement by both parties for an extension of this lease, or
for a new lease) shall constitute a month to month extension of the lease.
(d) REMOVAL OF FIXTURES. Tenant may, at the expiration of its tenancy, if Tenant
is not in default, remove any fixtures or equipment which Tenant has installed
in the premises, providing Tenant repairs any and all damages caused by removal.


9. ASSIGNMENT AND ADDITIONAL SUBLEITING. Any assignment of this lease or
subletting of the premises or any part thereof,without the Landlord' s written
permission shall, at the option of the Landlord,make the rental for the balance
of the lease term due and payable at once. Such written permission shall not be
unreasonably withheld.


10. REAL ESTATE TAXES.


A. All installments of real estate taxes would become delinquent if not paid
during the term of this lease,shall be paid by the parties in the following
proportions:
Landlord 0% Tenant 100%


B. PERSONAL PROPERTY TAXES. Tenant agrees to timely pay all taxes, assessments
or other public charges levied or assessed by lawful authority against its
personal property on the premises during the term of this lease.


C. SPECIAL ASSESSMENTS. Special Assessments that would be delinquent if not paid
during the term of this lease shall be timely paid by the parties in the
following proportions:
Landlord 0% Tenant 100% D.


Each party reserves its right of protest of any assessment of taxes.











4

--------------------------------------------------------------------------------




11. INSURANCE.


A. PROPERTY INSURANCE. Landlord and Tenant agree to insure their respective real
and personal property for the full insurable value. Such insurance shall cover
losses included in the special form causes of loss (formerly all risks
coverage). To the extent permitted by their policies the Landlord and Tenant
waive all rights of recovery against each other.
B. LIABILITY INSURANCE. Tenant shall obtain commercial general liability
insurance in the amounts of
$1,000,000 each occurrence and $5,000,000 annual aggregate per location. Such
policy shall include liability arising from premises operations, independent
contractors, personal injury, products and completed operations and liability
assumed under an insured contract. This policy shall be endorsed to include the
Landlord as an additional insured.
C. CERTIFICATES OF INSURANCE. Prior to the time the lease takes effect Tenant
will provide the
Landlord with a certificate of insurance with these property and liability
insurance requirements,such
certificate shall include 30 days advance notice of cancellation to the
Landlord. A renewal certificate shall be provided prior to expiration of the
current policies.
D. ACTS BY TENANT. Tenant will not do or omit doing of any act which would
invalidate any insurance, or increase the insurance rates in force on the
premises.
E. INCREASED RISKS OR HAZARDS. Tenant further agrees to be liable for and to
promptly pay, as if current rental, any increase in insurance rates on said
premises and on the building of which said premises are a part, due to increased
risks or hazards resulting from Tenant's use of the premises otherwise than as
herein contemplated and agreed.
F. Landlord and Tenant shall each provide a copy of this lease to their
respective insurers.


12. LIABILITY FOR DAMAGE. Each party shall be liable to the other for all damage
to the property of the other negligently,recklessly or intentionally caused by
that party (or their agents, employees or invitees), except to the extent the
loss is insured and subrogation is waived under the owner's policy.


13. INDEMNITY. Except as provided in paragraph 21(A) (5) and except for the
negligence of Landlord,Tenant will protect, defend and indemnify Landlord from
and against all loss,costs,damage and expenses occasioned by, or arising out
of,any accident or other occurrence, causing or inflicting injury or damage to
any person or property, happening or done in, upon or about the premises, or due
directly or indirectly to the tenancy, use or occupancy thereof,or any part
thereof by Tenant or any person claiming through or under Tenant.


14. FIRE AND CASUALTY. (a) PARTIAL DESTRUCTION OF PREMISES. In the event of a
partial destruction or damage of the premises, which is a business interference
which prevents the conducting of a normal business operation and which damage is
repairable within 60 days after its occurrences, this lease shall not terminate
but the rent for the premises shall abate during the time of such business
interference. In the event of a partial destruction, landlord shall repair such
damages within 60 days of its occurrence unless prevented from doing so by acts
of God,government regulations, or other causes beyond Landlord's reasonable
control.


(b) ZONING. Should the zoning ordinance of the municipality in which this
property is located make it impossible for Landlord to repair or rebuild so that
Tenant is not able to conduct its business on these premises, then such partial
destruction shall be treated as a total destruction as provided in the next
paragraph.


(c) TOTAL DESTRUCTION OF BUSINESS USE. In the event of a destruction or damage
of the leased premises including the parking area (if parking area is a part of
the lease) so that Tenant is not able to conduct its business on the premises or
the then current legal use for which the premises are being used and which
damages cannot be repaired within 60 days this lease may be terminated at the
option of either the Landlord or Tenant. Such termination in such event shall be
effected by written notice of one party to the other, within 20 days after such
destruction. Tenant shall surrender possession within 10 days after such notice
issues and each party shall be released from all future obligations, and Tenant
shall pay rent pro rata only to the date of such destruction. In the event of
such termination of this lease, Landlord at its option,may rebuild or not, at
its discretion.



5

--------------------------------------------------------------------------------




15. COMDEMNATION.


(a) DISPOSITION OF AWARDS. Should the whole or any part of the premises be
condemned or taken for any public or quasi-public purpose, each party shall be
entitled to retain,as its own property,any award payable to it. Or in the event
that a single entire award is made o account of the condemnation, each party
will then be entitled to take such proportion of said award as may be fair and
reasonable.


{b) DATE OF LEASE TERMINATION. If the whole of the demised premises shall be
condemned or taken, the
Landlord shall not be liable to the Tenant except and as its rights are
preserved in paragraph 14{a) above.




16. DEFAULT. NOTICE OF DEFAULT AND REMEDIES.


EVENTS OF DEFAULT


A. Each of the following shall constitute an event of default by Tenant:
1. Failure to pay rent when due.
2. Failure to observe or perform any duties, obligations, agreements or
conditions imposed on Tenant pursuant
to terms of the lease.
3. Abandonment of the premises, "Abandonment" means the Tenant has failed to
engage in its usual and
customary business activities on the premises for more than fifteen (15)
consecutive business days.
4. Institution of voluntary bankruptcy proceedings in which the Court orders
relief against the Tenant as a
         debtor; assignment for the benefit of creditors of the interest of
Tenant under this lease agreement;
of a receiver for the property or affairs of Tenant, where the receivership is
not vacated with (10) days
after the appointment of the receiver.


NOTICE OF DEFAULT


B. Landlord shall give Tenant a written notice specifying the default and giving
the Tenant ten {10) days in which to correct the default. If there is a default
{other than for nonpayment of a monetary obligation of Tenant, including rent)
that cannot be remedied in ten {10) days by diligent efforts of the Tenant,
Tenant shall propose an additional period of time in which to remedy the
default. Consent to additional time shall not be unreasonably withheld by the
Landlord. Landlord shall not be required to give Tenant any more than three
notices for the same default within any 365 day period.


REMEDIES


C. In the event Tenant has not remedied a default in a timely manner following a
Notice of Default, Landlord may proceed with all available remedies at law or in
equity,including but not limited to the following:


1. Termination. Landlord may declare this lease to be terminated and shall give
Tenant a written notice of such termination. In the event of termination of this
lease, Landlord shall be entitled to prove claim for and obtain judgment against
Tenant for the balance of the rent agreed to be paid for the term herein
provided, plus all expenses of Landlord in regaining possession of the premises
and the reletting thereof, including attorney's fees and court costs,crediting
against such claim,however, any amount obtained by reason of such reletting.


2. Forfeiture. If a default is not remedied in a timely manner, Landlord may
then declare this lease to be forfeited and shall give the Tenant a written
notice of such forfeiture,and may,at the time,give Tenant the notice to quit
provided for in Chapter 648 of the Code of Iowa.




17. RIGHT OF EITHER PARTY TO MAKE GOOD ANY DEFAULT OF THE OTHER. If default
shall be made by either party in the performance of, or compliance with, any of
the terms of conditions of this lease, and such default shall have continued for
thirty {30) days after written notice thereof from one party to the other, the
person aggrieved, in addition to all other remedies now or hereafter provided by
law, may, but net not,perform such term or condition, or make good such default
and any amount advanced shall be repaid forthwith on demand,together with
interest at the rate of 10% per annum, from date of advance.


18. SIGNS. (a) Tenant shall have the right and privilege of attaching, painting
or exhibiting signs on leased premises,provided only; (1) that any sign shall
comply with the ordinances of municipality in which the property is located and
the laws of the State of

6

--------------------------------------------------------------------------------




Iowa;(2) such sign shall not change the structure of the building; (3) such
sign,if and when removed, shall not damage the building; and (4) such sign shall
be subject to the written approval of the Landlord, which approval shall not be
unreasonably withheld (b) Landlord during the last ninety (90) days of this
lease, or extension, shall have the right to maintain in the windows or on the
building or on the premises either or both a "For Rent" or "For Sale" sign and
Tenant will permit, as such time, prospective tenants or buyers to enter and
examine the premises.


19. MECHANIC'S LIENS. Neither the Tenant nor anyone claiming by,through,or under
the Tenant, shall have the right to file or place any mechanic's liens or other
lien of any kind or character whatsoever, upon said premises or upon any
building improvement thereon, or upon the leasehold interest of the Tenant, and
notice is hereby given that no contractor, sub-contractor, or anyone else who
may furnish any material,service or labor for any building or improvement
thereon, or upon the leasehold interest of the Tenant, and notice is hereby
given that no contractor, sub-contractor, or anyone else who thereof,shall at
any time be or become entitled to any lien on the premises, and for the further
security of the Landlord, the Tenant covenants and agrees to give actual notice
thereof in advance, to any and all contractors and sub-contractors who may
furnish or agree to furnish any such material,service or labor.


20. LANDlORD'S LIEN AND SECURITY INTEREST. Said landlord shall have, in addition
to any lien given by law,a security interest as provided by the Uniform
Commercial Code of Iowa, upon all personal property and all substitutions
thereof, kept and used on said premises by Tenant. landlord may proceed at law
or in equity with any remedy provided by law or by this lease for the recovery
of rent, or for termination of this lease because of Tenant's default in its
performance.




21. ENVIRONMENTAL


A. LANDLORD. To the best of Landlord's knowledge to date:
1. Neither Landlord nor Landlord's former or present tenants are subject to any
investigation concerning the premises by any governmental authority under any
applicable federal, state, or local codes, rules and regulations pertaining to
air and water quality, the handling, transportation, storage, treatment, usage
or disposal of toxic or hazardous substances, air emissions, other environmental
matters, and zoning and other land use matters.
2. Any handling, transportation, storage, treatment, or use of toxic or
hazardous substances that has occurred on the premises has been in compliance
with all applicable federal, state and local codes, rules and regulations.
3. No leak, spill release,discharge, emission or disposal of toxic or hazardous
substances has occurred on the premises.
4. The soil, groundwater, and soil vapor on or under the premises is free of
toxic or hazardous substances.
5. landlord shall assume liability and shall indemnify and hold Tenant harmless
against all liability or expense arising from any condition which existed,
whether known or unknown,at the time of execution of the lease which condition
is not a result of actions of the Tenant or which condition arises after date of
execution but which is not a result of actions of the Tenant.


B.TENANT. Tenant expressly represents and agrees:
1. During the lease term,Tenant's use of the property will not include the use
of any hazardous substance without Tenant first obtaining the written consent of
landlord. Tenant understands and agrees that landlord's consent is at landlord's
sold option and complete discretion and that such consent may be withheld or may
be granted with any conditions or requirements that landlord deems appropriate.
2. During the lease term,Tenant shall be fully liable for all costs and expenses
related to the use, storage, removal and disposal of hazardous substances used
or kept on the property by Tenant, and Tenant shall give immediate notice to
landlord of any violation or any potential violation of any environmental
regulation, rule, stature or ordinance relating to the use,storage or disposal
of any hazardous substance.




3. Tenant,at its sole cost and expense, agrees to remediate, correct or remove
from the premises any
contamination of the property caused by any hazardous substances which have been
used or permitted by Tenant on the premises during any term of this lease.
Remediation, correction or removal shall be in a safe and reasonable manner,

7

--------------------------------------------------------------------------------




and in conformance with all applicable laws,rules and regulations. Tenant
reserves all rights allowed by law to seek indemnity or contribution from any
person, other than landlord,who is or may be liable for any such cost and
expense.
4. Tenant agrees to indemnify and hold landlord harmless from and against all
claims, causes of action, damages, loss, costs,expense, penalties, fines,
lawsuits, liabilities, attorney fees, engineering and consulting fees, arising
out of or in any manner connected with hazardous substances, which are caused or
created by Tenant on or after the date of this lease and during any term of this
lease, including, but not limited to , injury or death to persons or damage to
property, and including any diminution of the value of any leased premises which
may result from the foregoing. This indemnity shall survive the cessation,
termination, abandonment or expiration of this lease.


22. SUBSTITUTION OF EQUIPMENT, MERCHANDISE, ETC. (a) During its tenancy, the
Tenant shall have the right to sell or otherwise dispose of any personal
property of the Tenant situated on the premises, when in judgment of the Tenant
it shall have become obsolete, outworn or unnecessary in connection with the
operation of the business on the premises, when in the judgment of the Tenant it
shall have become obsolete,outworn or unnecessary in connection with the
operation of the business on the premises;provided,however, that the Tenant
shall, in such instance (unless no substituted article or item is necessary) at
its own expense, substitute for such items a new or other item in substitution
thereof,in like or greater value.


(b) Nothing herein contained shall be construed as denying to Tenant the right
to dispose of inventories merchandise in the ordinary course of the Tenant's
trade or business.


23. RIGHTS CUMULATIVE. The various rights, powers, options, elections and
remedies of either party, provided in this lease, shall be construed as
cumulative and no one of them as exclusive of the others, or exclusive of any
rights, remedies or priorities allowed either party by law, and shall in no way
affect or impair the right of either party to pursue any other equitable or
legal remedy to which either party may be entitled as long as any default
remains in any way unremedied, unsatisfied or undischarged.


24. NOTICES AND DEMANDS. Notices as provided for in this lease shall be given to
the respective parties hereto at the respective addresses designated on page one
of this lease unless either party notifies the other, in writing, of a different
address. Without prejudice to any other method of notifying a party in writing
or making a demand or other communication,such message shall be considered given
under the terms of this lease when sent, addressed as above designated, postage
prepaid,be certified mail deposited in a United States mail box.


25. PROVISIONS TO BIND AND BENEFIT SUCCESSORS, ASSIGNS, ETC. Each and every
covenant and agreement herein contained shall extend to and be binding upon the
respective successors, heirs,administrators, executors, and assigns of the
parties; except that if any part of this lease is held in joint tenancy,the
successor in interest shall be the surviving joint tenant.


26. CHANGES TO BE IN WRITING. None of the covenants,provisions,terms or
conditions of this lease shall be modified, waived or abandoned,except by a
written instrument duly signed by the parties. This lease contains the whole
agreement of the parties.


27. CONSTRUCTION. Words and phrases herein, including acknowledgment hereof,
shall be construed as in the singular or plural number, and as masculine,
feminine or neuter gender according to the context.


28. CERTIFICATION. Tenant certifies that it is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by an
Executive Order or the United States Treasury Department as a terrorist,
"Specially Designated National and Blocked Person" or any other banned or
blocked person, entity, nation or transaction pursuant to any law,order,rule or
regulation that is enforced or administered by the Office of Foreign Assets
Control; and it is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction,directly or
indirectly on behalf of, any such person, group, entity or nation. Tenant hereby
agrees to defend, indemnify and hold harmless andlord from and against any and
all claims, damages, losses,risks, liabilities and expenses (including
attorney's fees and costs) arising from or related to any breach of the
foregoing certification.


29. PURCHASE OPTION If Tenant is not in default under this ease, Tenant shall
also have the option to purchase the Property at a fair market value at any time
during the Initial Term or Renewal Term of the lease. Fair market value will be

8

--------------------------------------------------------------------------------




determined by taking the numerical average of two or more qualified appraisals,
paid for by the tenant, and presented to the landlord.










This agreement shall supersede all previous lease agreements between the
parties.





9